Pun Cuhxam:
This was an action of trespass on the case in the court below upon a promissory note. There were four counts in the declaration, to each of which the defendant below' pleaded substantially non assumpsit, tendering an issue to the country, in all of which the plaintiff joined by adding the similiter, with the exception of the plea to the third count.
In this situation of the pleadings the cause was submitted to a jury, A verdict was found for the plaintiff, upon which a judgment was rendered.
The plaintiff in this court now presents his calendar of errors, which embraces nearly all those which are cured by the statute of jeofails from the writ to the judgment. -
We deem it unnecessary to give them a separate examination at this late day, but having compared them with the record and the statute we are well statisfied that all is right.
The judgment below must, therefore, be affirmed with costs.